Citation Nr: 0947238	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative joint disease.

4.  Entitlement to an initial compensable disability rating 
for left foot hallux valgus.

5.  Entitlement to an initial compensable disability rating 
for right foot hallux valgus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 
1985, from September 1986 to September 1990, and from 
December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a June 2006 rating decision the RO granted service 
connection for left knee degenerative joint disease; right 
knee degenerative joint disease; left foot hallux valgus; 
right foot hallux valgus; and assigned initial disability 
ratings of 10 percent for each of the two knee disabilities, 
and a noncompensable disability rating for each of the two 
foot disabilities.  The Veteran perfected appeals to the 
Board with respect to the initially assigned ratings for the 
knees and feet.  In the Veteran's June 2006 notice of 
disagreement as to the rating decision earlier that month, he 
also raised claims for service connection for a breathing 
problem disorder and for a headaches disorder.  These matters 
are referred to the RO for appropriate action.

In a June 2007 rating decision, the RO denied a claim for 
service connection for PTSD; thereafter the Veteran appealed 
as to that denial.  Though the Veteran claimed service 
connection specifically for PTSD and this is the specific 
psychiatric disorder denied by the RO, a claim for a specific 
psychiatric disability of PTSD encompasses a claim for a 
psychiatric disorder in general.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that claims for service 
connection specifically for a psychiatric disability of PTSD 
encompass claims for service connection for all psychiatric 
disabilities; an appellant generally is not competent to 
diagnose his mental condition, he is only competent to 
identify and explain the symptoms that he observes and 
experiences).  

Thus, though the RO characterized the issue as entitlement to 
service connection for PTSD, the relevant issue is 
entitlement to a psychiatric disorder to include PTSD.  That 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Veteran testified before the undersigned at a September 
2009 video-conference hearing.


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease is 
manifested by painful motion; but is not manifested by 
flexion limited to 30 degrees or less, or extension limited 
to 15 degrees or less; or by subluxation or lateral 
instability, dislocated semilunar cartilage, or malunion or 
nonunion of the tibia and fibula, or genu recurvatum.   

2.  The Veteran's left knee degenerative joint disease is 
manifested by painful motion; but is not manifested by 
flexion limited to 30 degrees or less, or extension limited 
to 15 degrees or less; or by subluxation or lateral 
instability, dislocated semilunar cartilage, or malunion or 
nonunion of the tibia and fibula, or genu recurvatum. 

3.  The Veteran's right foot hallux valgus is manifested by 
valgus of 30 degrees with dorsiflexion to 60 degrees, with 
tender bunions on palpation and calluses; and is not 
manifested by severe symptoms equivalent to amputation; nor 
related to any flatfoot or manifested by other foot injuries 
of moderate severity; nor has surgery with resection of the 
metatarsal head been performed.

4.  The Veteran's left foot hallux valgus is manifested by 
valgus of 30 degrees with dorsiflexion to 60 degrees, with 
tender bunions on palpation and calluses; and is not 
manifested by severe symptoms equivalent to amputation; nor 
related to any flatfoot or manifested by other foot injuries 
of moderate severity; nor has surgery with resection of the 
metatarsal head been performed.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

2.  The schedular criteria for an evaluation in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

3.  The schedular criteria for a compensable evaluation for 
right foot hallux valgus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2009).

4.  The schedular criteria for a compensable evaluation for 
left foot hallux valgus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the previous decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of several 
letters dated between August 2006 and December 2008.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claims on appeal.  
The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a March 2009 supplemental statement of the 
case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  For cases in which 
the Veteran has appealed the initial rating assigned after 
service connection is established, as here with the bilateral 
knee and foot disabilities, the Board must consider the 
initial rating, and, if indicated, the propriety of a staged 
rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Nevertheless, a claimant for a higher rating may experience 
multiple distinct degrees of disability that may result in 
VA's assignment of different levels of compensation during 
the period beginning from the time an increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In deciding the rating claims 
below, the Board has considered whether different ratings may 
be warranted for different time periods based on the evidence 
of record.  
  
The Veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

Some diagnostic criteria discussed below use qualitative 
terms such as "moderate," "moderately severe," and "severe."  
These terms are not defined in the pertinent Diagnostic Codes 
discussed.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just." 38 C.F.R. § 4.6 (2009).  
However, the Rating Schedule does provide some guidance by 
defining the full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion; and of the knee by defining full range of motion as 
zero to 140 degrees of flexion and extension.  See 38 C.F.R. 
§ 4.71a, Plate II (2009).

The primary medical evidence pertinent to the Veteran's 
claims for higher disability ratings for his right and left 
knee disabilities, right and left foot disabilities, is 
contained in the report of a March 2006 VA examination 
report.  That report shows that the Veteran reported the 
following complaints.  He reported that in the past 12 months 
he had missed seven days, two of which for his feet, and the 
rest for his knees and ankles.

The Veteran reported that his left and right foot 
disabilities caused aching pain, of 10/10 severity, which 
occurred daily.  He treats this with Motrin, with relief in 
30 to 60 minutes.  Functional loss with the pain present was 
80 percent.  He stated that he did not have to lose a lot of 
days of work because he can sit if his feet start to hurt.  
The examiner indicated that based on review of a "feet 
sheet" both feet had pain, weakness, stiffness, swelling, 
heat, redness, easy fatigability; and 10/10 pain in the feet 
on resting, standing, or walking.  The Veteran used no 
crutches, brace, cane, or corrective shoes.  He had not had 
any surgery on the feet.  When he had a lot of pain in the 
feet during work, he was able to sit down until it resolves.

The Veteran reported that he had periodic (off and on) pain 
in the right knee, four or five times a week.  Walking a few 
steps or lifting something heavy could cause a throbbing pain 
of 10/10 severity, in which case, functional loss was 100 
percent.  He treats this with Motrin with relief in about an 
hour.  

The left knee had daily pain in the back of the knee, which 
was an aching pain of 10/10 severity.  He treats this with 
Motrin with relief in 30 to 60 minutes.  With the pain he has 
100 percent loss of function.

On examination of the musculoskeletal system, examination of 
the feet revealed that the Veteran had calluses on his first 
and fifth metatarsal areas and on both heels.  There were no 
skin and vascular changes.  Posture on standing and squatting 
was normal.  Supination was normal.  Rising on toes was 
normal.  There were no high arches or flatfeet present.  The 
Veteran had hallux valgus bilaterally, with a valgus of 30 
degrees on the right, with dorsiflexion to 60 degrees.  On 
the left foot he had valgus of 30 degrees with dorsiflexion 
to 75 degrees.  The bunions were tender on palpation for both 
feet.

On examination of the knees, the right knee had tenderness on 
the upper knee, upper and lower patella area on palpation.  
There was no heat, redness, or warmth.  Strength was 4/5.  
The right knee flexed 100/140 (to 100 degrees out of a normal 
range of 140 degrees), three times, with pain at 100 degrees, 
which was relieved at zero degree of flexion.  Extension was 
to zero degree.  Ligaments were normal and McMurray's test 
was negative.  

The left knee had strength of 4/5.  There was no heat, 
redness, warmth, or swelling present.  There was tenderness 
on the lower portion of the knee and on the posterior knee.  
Flexion was 110/140 three times, with pain at 110, which was 
relieved at zero degree.  Against resistance, flexion was 
40/140 degrees, with pain at 40 degrees, which was relieved 
at zero degree.  Extension was to zero degree.  Ligaments 
were normal and McMurray's test was negative.  

The examiner noted findings from the "joints sheet" as 
follows: both knees have pain.  They have weakness and 
stiffness.  Heat and redness were in both knees. There was no 
giving way.  There was locking in the right knee only.  Both 
knees had fatigability; there was no flare-up of pain in 
these joints, pain remains one state.  The Veteran used no 
crutches, braces, cane, or corrective shoes, and there had 
been no surgery.  There was no dislocation or subluxation, no 
inflammatory arthritis for the knee joints.  

With respect to the impact of the joint disabilities of the 
lower extremities on the Veteran's ability to perform his 
occupation, the examiner noted that if the Veteran gets pain 
he is allowed to work sitting down until the pain goes away.

On diagnostic testing, both knees had mild degenerative joint 
disease; and X-ray examination of both feet showed hallux 
valgus.  After examination, the report contains pertinent 
diagnoses of:
(1) sprain, right knee and early degenerative joint 
disease with severe decreased range of motion and 
function from resistance of 14 percent; moderate 
impairment for physical work, except presently it is not 
an impairment because the Veteran is able to sit; it 
would be mild impairment for sedentary work;
(2) status post sprain of left knee with mild 
degenerative joint disease with moderate to severe 
decreased range of motion and function from resistance 
of 50 percent; moderate impairment for physical work, 
mild impairment for sedentary work;
(3) bilateral hallux valgus; no impairment for physical 
or sedentary work; and 
(4) calluses on both feet; no impairment for physical or 
sedentary work.

Private treatment records show that in July 2006 the Veteran 
was seen for complaints of bunions on both feet, which had 
become worse in the last two years; and were symptomatic for 
burning stinging pain when pain occurs.  He has treated this 
condition with modification of his shoes.  On examination, 
capillary refill time was instantaneous.  There was no edema, 
erythema or sign of infection.  Examination was positive for 
bunion deformities bilaterally, and for bursa sacs 
bilaterally.  The assessment was (1) pes planus, and (2) 
bunion bilateral.

Private treatment records show that in May 2007, a magnetic 
resonance imaging (MRI) showed evidence of a partial old 
posterior cruciate ligament tear and degenerative changes of 
the posterior horn of his medial meniscus.  The treatment 
provider found that the Veteran had been totally asymptomatic 
for the past week and seemed to have significant symptoms 
only related to activities that were significantly stressful 
to the knee.  The provider advised the Veteran to avoid 
sports or other activities that would significantly stress 
his knee.  The provider did not differentiate as to which 
knee he was describing at that treatment visit. 

Right and Left Knee Degenerative Joint Disease

The Veteran seeks an initial disability rating in excess of 
10 percent for his right knee degenerative joint disease and 
in excess of 10 percent for his left knee degenerative joint 
disease.  On the occasion of the aforementioned hearing on 
appeal, the Veteran testified that while he was not receiving 
treatment on a regular basis, he did take medication for pain 
in both knees.  

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for affected joints.  Here the appropriate codes are 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
extension of the knee joint, respectively; and at the extreme 
of any ankylosis, Diagnostic Code 5256, is the appropriate 
code used to evaluate for knee ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, 5261 (2009).    

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for or joints involved.  
However, if the limitation of motion of the specific joint(s) 
involved is ratable as noncompensable under the appropriate 
diagnostic code(s), then a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  If this is the case, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

But if limitation of motion is absent, and there is X-ray 
evidence of degenerative arthritis involvement of 2 or more 
major joints or 2 or more minor joint groups, then: (1) a 10 
percent rating is warranted; or, (2) if additionally there 
are occasional incapacitating exacerbations, a 20 percent 
rating is warranted.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees; a 20 percent 
evaluation if limited to 30 degrees; and a 30 percent 
evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg warrants a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if limited to 30 degrees; and a 50 
percent evaluation if limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Separate ratings can be provided for limitation of knee 
extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

None of the objective findings on file pertaining to the 
range of motion of the Veteran's right knee or left knee 
would warrant an evaluation under Diagnostic Codes 5260 or 
5261 in excess of the 10 percent rating currently in effect 
for each.  That is, none of the findings contained in these 
records show that flexion was limited to 30 degrees or that 
extension was limited to 15 degrees for the right knee.  

The Board has also considered entitlement under these codes 
in light of the DeLuca factors set out above.  On 
consideration of the evidence of record, however, any rating 
over the 10 percent granted by the RO in the June 2006 rating 
decision, in which the RO assigned the initial rating, is not 
warranted based on limitation of motion under the appropriate 
diagnostic codes for rating conditions of the knees including 
in light of DeLuca.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Notably, as reflected in the March 2006 VA examination 
report, the findings on range of motion did not meet the 
criteria even for a noncompensable disability rating under 
relevant criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  At that examination, even on repetitive flexion 
and extension of the right and left knees, although there was 
an increase in pain, with weakness and stiffness noted, the 
range of motion was only limited to 100 and 110 degrees on 
the right and left side, respectively.  This limitation in 
the range of motion for both knees does not meet that 
required for a compensable rating under Diagnostic Codes 5260 
or 5261. Thus, even after consideration of DeLuca, the right 
and left knee symptoms do not meet the criteria for more than 
a 10 percent disability rating.  Id.; DeLuca.
 
The Board has considered whether more than a 10 percent 
rating is warranted for the right and left knee disability on 
any other schedular basis, but has found none.  Separate 
ratings may be assigned for disability of the same joint 
under Diagnostic Codes 5003 (for limitation of motion) and 
5257 (for recurrent subluxation or lateral instability), 
under VAOPGCPREC 23-97.  VA General Counsel has held that if 
a knee disorder is rated under Diagnostic Code 5257, and if a 
veteran also has limitation of knee motion that either at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, or has x-ray findings of 
arthritis and painful motion under 38 C.F.R. § 4.59, then 
separate evaluations may be assigned both for arthritis with 
limitation of motion and for instability.  See VAOPGCPREC 23-
97, VAOPGCREC 9-98.

However, in this case the evidence does not show that the 
right or left knee evidences any recurrent subluxation or 
lateral instability.  This is shown in medical findings on VA 
examination in March 2006, when for both knees, ligaments 
were normal and McMurray's test was negative.  

Thus a separate or higher initial rating for service-
connected impairment of recurrent subluxation or lateral 
instability is not warranted.  Therefore, evaluation under 
Diagnostic Code 5257 is not for application.  

Nor does the medical evidence show any other symptomatology 
such as nonunion or malunion of the tibia and fibula on which 
to base an increase for the service-connected right or left 
knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Nor does the evidence show any knee ankylosis on which to 
base an increase pursuant to Diagnostic Code 5256.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 10 percent for 
right knee degenerative joint disease or for left knee 
degenerative joint disease.  Given the nature of the 
disabilities, there is no basis under any of the relevant 
diagnostic codes for awarding an evaluation higher than the 
10 percent rating already in effect.  

Because the Board finds that the preponderance of the 
evidence establishes that the right and left knee 
disabilities do not meet the criteria for an initial rating 
greater than that currently assigned, a higher rating is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Right and Left Foot Hallux Valgus

The Veteran seeks an initial compensable disability rating 
for his right foot hallux valgus and an initial compensable 
disability rating for his left foot hallux valgus.  Hallux 
valgus is defined as an angulation of the great toe away from 
the midline of the body, or toward the other toes; the great 
toe may ride under or over the other toes.  See Dorland's 
Illustrated Medical Dictionary 829 (31st ed. 2007).  

Pursuant to Diagnostic Code 5280 each foot disability is 
assigned a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Under that code, a 10 percent 
evaluation is warranted for severe, unilateral hallux valgus, 
if equivalent to amputation of great toe; or for unilateral 
hallux valgus, operated with resection of metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).  A rating of 
10 percent is the maximum rating assignable under that code.  
 
The Veteran has not undergone any operation with resection of 
the metatarsal head.  In this regard, the testified at the 
above-mentioned hearing on appeal, that he was not receiving 
treatment for his service-connection disabilities of the 
feet.  

Significantly, given the findings from the July 2006 VA 
examination, there is no basis for a finding that either 
hallux valgus disability is productive of severe, unilateral 
hallux valgus, equivalent to amputation of a great toe.  The 
Veteran had hallux valgus bilaterally, with a valgus of 30 
degrees on the right, with dorsiflexion to 60 degrees; and 
with valgus of 30 degrees on the left, with dorsiflexion to 
75 degrees.  The bunions were tender on palpation and the 
Veteran had calluses.  Otherwise, findings were essentially 
normal: no skin or vascular changes; posture was normal; 
supination and rising on toes were normal.  There were no 
high arches or flatfeet present.  Moreover, the examiner 
opined that there was no impairment for physical or sedentary 
work related to these service-connected disorders.  Thus, a 
rating of 10 percent to reflect severe, unilateral hallux 
valgus, equivalent to amputation of great toe; or surgery 
with resection of metatarsal head, is not warranted.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5280.

No other objective findings have been made indicating any 
other foot condition that was due to or otherwise related to 
the bilateral hallux valgus disabilities.  Although a July 
2006 private treatment record contains an assessment of pes 
planus in addition to bilateral bunion, there is no competent 
evidence that the pes planus condition is due to the hallux 
valgus, or for that matter, otherwise linked to service.  
Thus, a rating greater than 10 percent for either right or 
left foot hallux valgus is not warranted under other foot-
related codes specifying evaluation of other specific 
conditions such as flatfoot, weak foot, claw foot, 
metatarsalgia, metatarsalgia, hallux rigidus, hammer toe, or 
malunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 
5283 (2009).

The Veteran's bilateral hallux valgus disabilities may be 
evaluated in a generic sense under criteria for "other foot 
injuries" pursuant to Diagnostic Code 5284.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under that code, a 10 percent 
evaluation is provided for a "moderate" foot injury.  A 20 
percent evaluation is provided for a "moderately severe" foot 
injury.  A 30 percent evaluation is provided for a "severe" 
foot injury.  A Note following Diagnostic Code 5284 states 
that a maximum 40-percent rating will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a.  In this regard, 
again, given the primarily normal findings above relative to 
the left and right foot halux valgus disabilities, the Board 
does not find that the condition for either foot is 
productive of a moderate foot injury so as to warrant a 
compensable rating under Diagnostic Code 5284.   

The Board has also considered entitlement in light of the 
DeLuca factors set out above.  On consideration of the 
evidence of record, however, a compensable disability rating 
for either of the left or right foot hallux valgus is not 
warranted.  Though the Veteran reported complaints of pain 
and an inability to do any prolonged walking, the VA 
examination report does not show objective evidence of any 
significant loss in range of motion due to pain, fatigue, 
weakness or incoordination with repetition, and other 
functional aspects of the bilateral hallux valgus were 
described as normal and without impairment.  As such, a 
compensable rating is not warranted for the Veteran's right 
or left foot hallux valgus disabilities under 38 C.F.R. §§ 
4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).




Conclusions

Consideration has been given to assigning staged ratings 
pursuant to Hart, supra.  At no time during the relevant 
period did either of the right or left knee, or right or left 
foot warrant any change in rating.  

The Board has based its decisions in this case upon the 
applicable provisions of VA's Rating Schedule.  Although the 
evidence does show some extent of limitation of motion due to 
the service-connected disabilities of the lower extremities 
that are the basis of the claims on appeal here, there is no 
evidence that the nature and severity of the symptoms for 
each of these are beyond what is contemplated by the 
applicable criteria.  

The Veteran has submitted no evidence showing that any of 
these subject disabilities has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations; and there is also no indication 
that these disabilities have necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
right knee degenerative joint disease is denied.  

An initial disability rating in excess of 10 percent for left 
knee degenerative joint disease is denied.  

An initial compensable disability rating for right foot 
hallux valgus is denied.  

An initial compensable disability rating for left foot hallux 
valgus is denied.  


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD.  A remand to the RO in 
this case is necessary for the following reasons.  

There are specific criteria for establishing entitlement to 
service connection for the psychiatric disorder of PTSD.  
Under VA regulations, service connection for PTSD 
specifically requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV)]; (2) a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Basically the Veteran is specifically claiming service 
connection for a psychiatric disorder of PTSD on the basis of 
stressors associated with his period of service from December 
2003 to March 2005.  The Veteran does not claim, nor does the 
evidence show, that he participated in combat.  

This is important because if VA determines that a veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Veteran has testified and provided statements-as 
discussed below-that during that period of service, while 
stationed in Kuwait, he acquired PTSD due to stressors 
experienced in Kuwait and Germany.  

As reflected in two statements received in March 2007, and in 
testimony given at a September 2009 video-conference hearing 
before the undersigned, the Veteran asserts two sets of non-
combat related stressors on which he bases his claim for 
PTSD.  First, during his duties working in a "retro yard" 
where his work involved taking parts off military vehicles 
damaged or destroyed by explosions in Iraq, inside these 
vehicles he would find dried blood and human body parts, 
including eyeballs.

Second, once when he traveled from Kuwait to a hospital in 
Germany to be treated for an injury (not associated with the 
PTSD claim), outside the emergency entrance he saw a medical 
bus and the wounded military personnel onboard that bus from 
Iraq.  At that time he saw a burn victim who appeared to be 
dead.

During the September 2005 video-conference Board hearing, he 
testified that he had not been subjected to life-threatening 
circumstances while on active duty; but reiterated the 
narratives regarding the two stressor incidents discussed 
above.  He testified that he did not know the burn victim; 
and that while in Kuwait, he had not been subject to any 
mortar attacks, incoming fire, or combat.  Nor had he had any 
combat service during the period of service during which he 
was in Kuwait.  He testified indicating that his stressors 
were based on the non-combat stressors discussed above.

The Veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he served in support 
of Operation Iraqi Freedom in Kuwait from February 17, 2004 
through February 15, 2005.  The document contains notation 
indicating that the Veteran served in an imminent danger pay 
area during that period in Kuwait.  Nothing in this record or 
elsewhere in the claims file provides evidence suggesting 
that the Veteran was involved in combat.

As combat status is not shown, the Veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

A VA memorandum in May 2007 documents VA's determination that 
the information required to corroborate the reported 
stressful events was insufficient for the U.S. Army and Joint 
Services Records Research Center (JSRRC) to be able to 
conduct a meaningful research of pertinent records.  
 
There is no documentation on file that completely verifies 
the occurrence of either of the two claimed sets of stressful 
events discussed above.  However, the Veteran's DD Form 214 
denotes that his primary military occupational specialty was 
construction equipment repairman, and petroleum supply 
specialist during his last period of active service.  These 
types of specialties appear to be consistent with duties that 
could encompass the type of work the Veteran described 
regarding his asserted duties in the "retro yard" and he 
has provided a credible narrative of his work there.  The 
Veteran has also recently submitted in September 2009 two lay 
statements from two former servicemen who attested that they 
were with the Veteran in Kuwait in a unit that worked on 
vehicles, and were exposed to decaying body parts and blood 
of U.S. soldiers.  They also attested as to the effect this 
had on the Veteran.  

The Board is of the opinion that if the Veteran's unit could 
be shown by research of official service records to have been 
involved in the duties the Veteran asserts-processing 
military vehicles damaged or destroyed by explosions in Iraq 
presumably during attacks involving soldier injuries-then 
the Board would consider verified the asserted episodes that 
while serving in Kuwait, the Veteran saw parts of human 
remains and dried blood in damaged vehicles, due to past 
incidents in Iraq.  

Also, service treatment records do confirm that while in 
Kuwait, the Veteran travelled to Germany where he was treated 
for a hernia.  It is consistent with those circumstances that 
the Veteran would likely witness injured soldiers coming to 
Germany for treatment, including burn victims.  Thus the 
Board considers verified the episode that while in Germany at 
the hospital there, the Veteran saw one or more injured 
soldiers, including one who was a burn victim of a previous 
incident in Iraq.
 
In this case, private and VA treatment providers have 
provided a current diagnosis of a psychiatric disorder of 
PTSD.  The VA providers have in the course of treatment 
visits between 2006 and 2009 provided diagnoses of PTSD, 
without providing information as to any stressors on which 
such diagnosis would be presumably based; however, some of 
the diagnoses include the notation of "combat related".  
Combat, however, has not been verified, nor as discussed 
above, even claimed.  

Importantly, the report of two private evaluations conducted 
between November 2006 and July 2007, and conducted in October 
2009, contains a diagnosis of PTSD, which the treatment 
provider, Theron M. Covin, Ed.D., LPC, LMFT, implicitly 
linked to inservice stressors.  Part of the stressors Dr. 
Covin referred to in the reports are associated with those 
non-combat related stressors discussed above, in addition to 
one not previously reported or subject to verification 
investigation.  The Veteran reported that he observed "the 
guy who got his head sawed off on the Internet, March 2004." 
Also, there is one noted stressor-not reported before-which 
may or may not be associated with combat, and which has not 
been researched to determine if the episode can be verified.  
Dr. Covin noted that the Veteran "reported intrusive 
thinking related to the explosion on the ship and reoccurring 
flashbacks."  

Dr. Covin's reports of evaluations of the Veteran listed the 
following stressor-related episodes: in April 2004 the 
Veteran was working on a vehicle in Kuwait that "was blown 
up, blood and stuff, like eyeballs" were in the vehicle, 
while with the 175th Maintenance Company; the Veteran was 
sent to Germany in September 2004, where he observed a 
soldier that had been "burnt up" while serving in Iraq; the 
Veteran observed "the guy who got his head sawed off on the 
Internet, March 2004"; and "the explosion on the ship."  

Since the Veteran did not report on the explosion on a ship 
or as to the internet observed incident in his statement on 
stressors to the RO or in testimony at the video-conference 
Board hearing, the RO should clarify whether the Veteran's 
claimed stressors indeed include these two, and if so, ask 
the Veteran to provide details on these to enable 
verification investigation.  Further, it is not clear as to 
which one or more of these claimed incidents Dr. Covin may 
have based his diagnosis of PTSD.  In sum, a diagnosis of 
PTSD must be based on a stressor for which there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  
 
The RO should attempt to verify by credible supporting 
evidence, the claimed stressors associated with asserted 
incidents in which the Veteran observed on the Internet a 
person who in March 2004 had his head sawed off; and in some 
way witnessed the explosion on a ship.  The RO should also 
provide the Veteran an opportunity to report any other 
claimed stressors, along with any details or specific 
information that would assist in verification of the 
event(s). The appellant should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding any reported stressors.  He should be 
asked to provide specific information regarding any specific 
traumatic stressful incidents he experienced in service, on 
which he bases his claim for service connection for PTSD.

Then, if sufficient supporting details are received from the 
Veteran that would permit a search of records from the units 
in which he served, the RO should contact the U. S. Army and 
Joint Services Records Research Center (JSRRC), or any other 
appropriate entity to include the Director, National Archives 
and Records Administration (NARA), requesting that an attempt 
be made to independently verify any claimed stressor 
identified by the Veteran.  In this process the RO should 
specifically attempt to verify the duties of the Veteran and 
his units in Kuwait to determine if duties in Kuwait included 
processing military vehicles damaged or destroyed by 
explosions in Iraq.  Such organizations should be requested 
to research his unit records and any to which his unit was 
closely assigned to during the time period(s) in question, in 
order to obtain further relevant information on his claimed 
in-service stressor experience(s).  

By appropriate means, the RO should attempt to verify any 
claimed but unverified stressors that are specified in the 
instructions below.  The claimed stressor of witnessing a 
soldier who was a burn victim at a military hospital in 
Germany should be considered verified.  If following the 
research above, the RO concludes that the Veteran's unit's 
duties in Kuwait included processing attack-damaged vehicles 
arriving from Iraq, then the claimed stressor of seeing dried 
blood and parts of human remains in those vehicles should be 
considered verified.
 
Then, the RO should arrange for an examination to obtain an 
opinion as to whether the Veteran has a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), and as to the likelihood that such a 
diagnosis is related to at least one verified in-service 
stressor.  Furthermore, notably, whether or not there is in 
the end a diagnosis of PTSD linked to a verified in-service 
stressor, there is nevertheless, competent evidence of a 
certain continuity of psychiatric symptoms (the basis for the 
current PTSD diagnoses) beginning within a short time-a 
little over a year-after discharge from service.  Any 
chronic psychiatric condition found on examination should be 
evaluated for an etiological relationship with service.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for PTSD, or other 
psychiatric symptomatology, since July 
2007, and to furnish signed authorizations 
for the release to the VA of private 
medical records in connection with each 
non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim. 38 C.F.R § 3.159 
(2009).  

2.  Contact the Veteran and request that 
he provide more specific information 
regarding his reported stressful events 
during service.  This should specifically 
include asking him whether his claimed 
stressors include the two previously 
unreported stressors referenced in Dr. 
Covin's behavioral health evaluation 
report received in July 2007: (1) watching 
the death by beheading of a person on the 
internet in March 2004; and (2) witnessing 
an explosion on a ship.  

This includes supporting details such as 
the specific location, names of any 
individuals involved, and time frame 
during which the claimed incident(s) 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).  

Advise the appellant that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the appellant 
that this information is vitally necessary 
in order to obtain supportive evidence of 
the occurrence of the claimed stressful 
events he experienced; without which, his 
claim may be denied.

3.  With this information, the RO should 
review the file and prepare a summary of 
any claimed stressors.  This summary must 
be prepared whether or not the Veteran 
provides additional information as 
requested above.  This summary, and a copy 
of the Veteran's DD Form 214 and all 
associated service documents should be 
sent to the U. S. Army and Joint Services 
Records Research Center (JSRRC), or any 
other appropriate entity to include the 
Director, National Archives and Records 
Administration (NARA), requesting that an 
attempt be made to independently verify 
any claimed stressor.  Such should 
specifically include a determination of 
whether the Veteran's unit(s) in Kuwait 
was involved in processing military 
vehicles damaged or destroyed by 
explosions in Iraq and transported to 
Kuwait for the unit's processing.  

Such organizations should be requested to 
research his unit records and any to which 
his unit was closely assigned, in order to 
obtain further relevant information on any 
claimed in-service stressor experience.

The list of claimed stressors to be sent 
for verification should include any 
stressor submitted in response to this 
Remand action that contains sufficient 
supporting details that would permit a 
search of records from the unit in which 
he served or to which his unit was closely 
assigned.  Regardless, an investigation 
and determination should be  made of what 
duties the Veteran's unit(s) in Kuwait 
participated in, and whether these 
included processing military vehicles 
damaged or destroyed by explosions in Iraq 
and transported to Kuwait for processing.  

4.  After receiving a response from JSRRC, 
or other appropriate entity, the RO should 
make a determination as to whether 
stressors are corroborated.  The stressor 
that the Veteran while at a hospital in 
Germany witnessed a soldier who was a burn 
victim of a past incident in Iraq should 
be considered verified for this purpose.  
If it is determined that the Veteran's 
unit in Kuwait had regular duties 
involving processing military vehicles 
damaged or destroyed by explosions in Iraq 
and transported to Kuwait for processing, 
then the claimed stressor of seeing dried 
blood and parts of human remains in those 
vehicles should be considered verified. 
 
5.  Thereafter, the RO should arrange for 
the Veteran to undergo VA psychiatric 
examination to determine if the Veteran 
has a diagnosis of PTSD (under 38 C.F.R. 
§ 4.125) due to a verified stressor event; 
or otherwise has a psychiatric disorder 
other than PTSD that is related to 
service.

The RO is to inform the examiner of the 
stressor(s) designated as verified, and 
inform the examiner that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.

The claims folder and copy of this remand 
must be made available to the examiner, 
who should review the evidence and examine 
the Veteran performing all necessary 
studies.  The examiner should elicit from 
the Veteran a history of associated 
psychiatric symptoms.  

The examiner must rule in or exclude a 
diagnosis of PTSD.  If the examiner 
diagnoses the Veteran as having PTSD, then 
the examiner should indicate the verified 
stressor(s) underlying that diagnosis. 

If the examiner diagnoses the Veteran as 
having a psychiatric disability other than 
PTSD, then the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
disability: 

(i) began or was permanently worsened 
during service; or 
(ii) was caused by or aggravated by a 
service-connected disability; or 
(iii) in the case of a psychosis, 
became manifested to a compensable 
degree within one year of separation 
from active duty.  

The examiner should provide complete 
rationale for any opinions provided, and 
comment on the evidentiary basis for any 
etiological opinion relating any current 
psychiatric disability to service or to a 
service-connected disability.   
 
6.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claim on appeal for service connection 
for a psychiatric disorder to include 
PTSD.  If the benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran and representative to 
respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


